Citation Nr: 9913346	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-32 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of an evaluation of 10 percent 
disabling for right groin strain, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
May 1975 to May 1979, from December 1979 to May 1983, and 
from May 1988 to October 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO proposed to reduce the 
disability evaluation for service-connected right groin 
strain from 10 percent to zero percent.  The proposed 
reduction was implemented pursuant to a December 1996 rating 
action.  

Pursuant to an October 1998 Remand by the Board, this claim 
was returned to the RO for further evidentiary development.  


REMAND

The veteran contends that the previously effective evaluation 
of 10 percent disabling should be restored for his service-
connected right groin strain.  

Having reviewed the record, the Board is of the opinion that 
this claim is not yet ready for adjudication on appeal.  
Specifically, as noted above, this claim was previously 
remanded by the Board in October 1998, for additional 
evidentiary development which included review of the claims 
folder by a VA specialist in genito-urinary disorders.  

The October 1998 Board Remand specifically stated that the 
veterans' claims folder should be made available for review 
(to include a review of the service medical records, the 
reports of VA examinations, and all outpatient records) by a 
VA specialist, for the purpose of obtaining an opinion as to 
the relationship, if any, between the veteran's in-service 
treatment for right groin strain and the symptomatology 
associated therewith, and his subsequent treatment and 
diagnosis with epididymitis.  The examiner was also asked to 
indicate the specific diagnoses which were associated with 
the currently manifested disabilities.  

Although the veteran was afforded a new VA examination on 
remand, the claims folder was apparently not made available 
to the medical examiner who stated in the December 1998 
examination report that "I was asked to see the veteran but 
his old record was not available," and "no clinical 
information is available to this examiner at this time."  As 
a result, the specified development requested by the Board 
was not completed as the claims folder was not made available 
to the VA examiner as per the instructions of the October 
1998 Remand, and a review of the necessary medical history 
was not undertaken in rendering the opinions sought by the 
Board.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has recently held that the Board commits error when 
it does not ensure that remand instructions have been 
complied with, and in addition, the veteran has a right to 
compliance with regard to  the Remand.  See Stegall v. West, 
No. 97-78 (U.S. Vet. App. June 26, 1998).  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.  Therefore, the Board finds that this issue must 
be referred to the examining physician so that the requested 
opinions can be provided upon comprehensive review of all the 
available medical records.  On remand, the veteran will also 
be afforded a neurological examination in order to obtain an 
opinion as to whether his chronic right groin pain is of 
neurological etiology.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request copies of the 
veteran's inpatient and outpatient 
treatment records from the VAMC in 
Jackson, Mississippi, from July 1998 (the 
date of the most recent reports which are 
currently of record) to the present time.  
These records should be associated with 
the claims folder.  

2.  The RO should schedule the veteran 
for a neurological examination for the 
purpose of determining  the nature, 
severity, and etiology of his currently 
manifested right groin pain, to include 
an opinion as to whether or not this pain 
is related to a neurological cause or 
deficit.  All special tests/studies 
should be conducted as indicated, and the 
veteran's claims folder must be made 
available for review prior to the 
examination.  In addition, all objective 
findings should be noted in detail.  On 
the December 1998 VA examination report, 
the examiner commented that most likely 
the veteran's right groin pain is 
radicular in nature and is related to 
nerve irritation since it follows the 
nerve distribution.  It was also noted 
that the veteran did not experience a 
cessation of symptoms following an 
epididymectomy on the right side.  If 
found, the neurological examiner should 
provide the appropriate diagnosis, for 
this "nerve irritation," or any other 
neurological deficit or disorder, to 
include a description of the specific 
nerve(s) affected and the etiology 
thereof, if medically ascertainable.

3.  The RO should make the veteran's 
claims folder available for review by the 
medical examiner who examined the veteran 
at the time of his most recent VA 
examination in December 1998.  If that 
examiner is unavailable, the RO should 
schedule the veteran for a another 
genito-urinary examination by a VA 
physician, after which the opinions 
specified herein shall be rendered by the 
examination provider.  The appropriate 
examiner should conduct a comprehensive 
review of the veteran's claims folder, to 
include the service medical records, 
post-service outpatient and inpatient 
records, and VA examination reports, 
prior to providing an opinion as to the 
relationship, if any, between the 
veteran's in-service treatment for right 
groin strain and the symptomatology 
associated therewith, and his subsequent 
diagnosis and treatment for epididymitis 
(to include an epididymectomy).  The 
examiner/reviewer should also provide an 
opinion as to whether or not any service-
related genito-urinary abnormality is 
currently manifested, and if so, the 
appropriate diagnosis for such 
abnormalities should be indicated.  

All objective findings/clinical 
information used in rendering these 
opinions shall be fully discussed and 
integrated along with the findings of the 
current medical examination, as 
appropriate.  As noted above, the claims 
folder must be made available to the 
examining provider/reviewer and the 
specified opinions shall not be rendered 
until such review has been completed.  

4.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether the 
development specified by the Board has 
been completed to the fullest extent 
possible.  Specifically, if the requested 
examinations and claims folder review 
produces conflicting opinions as to the 
etiology/diagnosis for the currently 
manifested right groin pain, the RO 
should take steps to resolve such 
conflicts and to ensure that the 
examiner(s)/reviewer(s) are in 
concurrence.  The RO should also ensure 
that answers with satisfactory reasons 
and bases have been provided for every 
question/opinion posed by the Board, and 
that such questions/opinions were 
answered or given after review of the 
entire claims folder and all available 
medical documentation.  If not, the RO 
should undertake appropriate corrective 
measures or whatever steps are necessary 
to complete the required development to 
the extent possible.  

5.  Thereafter, the RO should review the 
veteran's claim in order to determine 
whether an evaluation of 10 percent 
disabling may now be restored for the 
service-connected right groin strain.  In 
undertaking this review, the RO should 
utilize available medical evidence in 
order to make a determination as to the 
most appropriate diagnostic criteria for 
evaluation of the currently manifested 
right groin disability.  (i.e. whether it 
is most appropriately rated as muscle 
injury, neurological disability, etc.)  
If the RO finds that the available 
objective evidence is insufficient for 
making a rating determination, 
appropriate steps (to include additional 
examinations, if necessary) may be taken 
to rectify such insufficiency. 
Thereafter, if the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct evidentiary 
development and to ensure compliance with the provisions of a 
previous Remand.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









